



EXHIBIT 10.2


AGREEMENT OF SALE AND PURCHASE
THIS AGREEMENT OF SALE AND PURCHASE (this “Agreement”) is made as of June 15,
2016 ("Effective Date"), by and between GGT PATTERSON PLACE NC VENTURE, LLC, a
Delaware limited liability company (“Seller”), and PATTERSON MULTIFAMILY DURHAM,
LP, a Delaware limited partnership (“Buyer”).
W I T N E S S E T H:
Seller and Buyer, for and in consideration of the keeping and performing by the
respective parties hereto of their respective obligations as hereinafter set
forth, as well as for Ten and No/100 Dollars ($10.00) and other good and
valuable consideration by each of the parties unto the other in hand paid
simultaneously with the execution and delivery of these presents, the receipt
whereof is hereby acknowledged, have covenanted and agreed, and by these
presents do covenant and agree, each with the other, as follows:
1. THE PROPERTY
Upon the terms and provisions and subject to the conditions hereof, Seller shall
sell and convey to Buyer, on the Closing Date (hereinafter defined), and Buyer
shall purchase from Seller, for the Purchase Price herein set forth, all of
Seller’s right, title and interest, in and to the property located in Durham
County, North Carolina, which property is more particularly described in Exhibit
A attached hereto together with the improvements located thereon (the
“Improvements”), real property fixtures, easements, covenants, entitlements and
other rights appurtenant thereto, and all the estate and rights of Seller in and
to the same (the “Real Property”). The Property shall include the following:
(a) the Real Property and the Improvements;
(b) the Leases (as defined in Section 4(c) below) affecting the Property,
including all security deposits in Seller's possession as of the Closing Date;
the list of such Leases and security deposits as of the date of this Agreement
is on the rent roll attached hereto as Exhibit B ("Rent Roll");
(c) all fixtures, equipment, furnishings, golf carts, motor vehicles and items
of personal property and other tangible property, if any, located on or about
the Property and owned by Seller as of the date of Closing; the list of such
personal property as of the date of this Agreement is attached hereto as Exhibit
C (the “Tangible Personal Property”); and
(d) all intangible personal property, if any and to the extent assignable, owned
by Seller and arising out of or in connection with Seller’s ownership of the
Real Property and the Tangible Personal Property, including (to the extent any
such items exist) (a) Seller’s rights to any plans, specifications and drawings
relating to the improvements including, without limitation, structural, HVAC,
mechanical and plumbing plans and specifications (subject to the rights of the
parties who prepared the same), construction drawings, rendering, plans
submitted or filed with any governmental or quasi-governmental authority
(collectively, the “Plans”), (b) Seller’s rights to any


1



--------------------------------------------------------------------------------





current names, logos, designs, trademarks, service marks, copyrights, and trade
names used solely in connection with the Improvements, including the name “Realm
Patterson Place”, and any other names (to the extent that such exist) associated
with the Property, (c) the goodwill of Seller in connection with the Real
Property and the Improvements, (d) all advertising materials, marketing programs
and strategies, and other similar rights relating solely to Seller’s use and
operation of the Real Property, including any telephone numbers to the Property
and all social media accounts and passwords to such accounts, if any, (e) all
transferable licenses, permits, authorizations, approvals and certificates of
occupancy issued by governmental or quasi-governmental authorities relating to
the use, maintenance, occupancy and/or operation of the Real Property and the
Tangible Personal Property; and (f) the URL for the Property
(http://realmpattersonplace.com) and the right to use the photographs and
content thereof relating to the Property, except for any Excluded Property
(collectively, the “Intangible Personal Property”); provided, however,
Intangible Property shall not include any name, license, permits, logo, sign,
trademark, telephone listing or numbers of any member of Seller and of the name
“Bainbridge” or any derivation thereof ("Excluded Property").
2. PURCHASE PRICE; DEPOSIT
(a) Upon execution of this Agreement, Buyer has delivered to Seller, and Seller
acknowledges receipt of, One Hundred and No/100 Dollars ($100.00) (the
"Independent Consideration"), as consideration for Buyer's right to purchase the
Property and to terminate this Agreement prior to the expiration of the
Inspection Period (as hereinafter defined) and for Seller's execution, delivery
and performance of this Agreement. The Independent Consideration is in addition
to and independent of any other consideration or payment provided for in this
Agreement, is non-refundable and shall be retained by Seller notwithstanding any
other provision of this Agreement.
(b) The purchase price for the Property shall be Sixty Million and No/100
Dollars ($60,000,000) (the “Purchase Price”), subject to such credits,
adjustments and prorations as are set forth herein. The Purchase Price shall be
payable by Buyer at the Closing (hereinafter defined) and shall be paid to
Seller by no later than 2:00 p.m. Eastern Time in immediately available funds by
wire transfer in an amount equal to the Purchase Price less the amount of the
Deposit (as hereinafter defined) paid pursuant to this Agreement and any closing
adjustments to which either Buyer or Seller are entitled pursuant to this
Agreement.
(c) Buyer shall, no later than two (2) business days after the Effective Date,
deliver to Stewart Title Guaranty Company (“Escrow Agent”) a good faith deposit
in immediately available funds in the amount of Five Hundred Thousand and No/100
Dollars ($500,000) (“Initial Deposit”) (the Initial Deposit along with all
interest earned thereon, is hereinafter sometimes collectively referred to as
the “Deposit”). The Deposit shall be held by Escrow Agent pursuant to the terms
of this Agreement. If the sale of the Property is consummated under this
Agreement, the Deposit shall be paid to Seller and applied to the Purchase Price
at Closing. Notwithstanding anything to the contrary contained herein, the
Deposit will be non-refundable to Buyer under all circumstances, other than a
termination of this Agreement pursuant to and in accordance with: (i) Section
5(i), (ii) Section 6(c) or 6(d); (iii) Section 7(c); (iv) Section 8(a) or 8(c);
or (v) Section 9(a).


2
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





3. CLOSING AND RELATED MATTERS
(a) The delivery of the Deed (hereinafter defined) and other acts necessary to
complete the transactions provided for in this Agreement shall be referred to
herein as the “Closing.” The Closing for the sale of the Property pursuant to
the terms of this Agreement shall take place on or before June 22, 2016 (the
“Closing Date”). The Closing will be held at the offices of the title company,
or at such other place as the parties may mutually agree, through an escrow
closing arrangement, or effected via a “mail away” closing (i.e. in which funds
are sent via wire transfer and closing documents are delivered via overnight
delivery or courier delivery service to the Escrow Agent, each to be held
subject to an escrow agreement reasonably acceptable to Seller and Buyer). At
Closing, executed documents will be hand-delivered or sent via overnight courier
delivery and the Purchase Price will be sent via wire transfer.
(b) At Closing, Seller shall execute and deliver to Buyer a (i) closing
statement reasonably acceptable to Buyer, (ii) the Deed, (iii) Seller’s
Affidavit and Non-Foreign Certificate (in a form sufficient to cause the Title
Company to delete the preprinted exceptions on the Title Commitment [as
hereinafter defined] with regard to gap, party in possession [subject to rights
of Tenants as set forth on a rent roll to be attached to such affidavit] and
mechanics’ liens), and such other affidavits and statements reasonably requested
by the Title Company (iv) an “as-is” Bill of Sale and General Assignment
covering all Tangible Personal Property and Intangible Tangible Personal
Property, in the form attached hereto as Exhibit F; (v) Assignment and
Assumption of Leases, in the form attached hereto as Exhibit E (“Assignment of
Leases”); (vi) a tenant letter notifying all Tenants (as hereinafter defined) of
the change in ownership; (vii) originals or, to the extent originals are not in
Seller’s possession or control, copies of all Leases (as hereinafter defined)
and security deposits applicable thereto in Seller's possession; (viii) an
assignment and assumption of service contracts, in the form attached hereto as
Exhibit H ("Assignment of Contracts"); (ix) evidence of good standing of Seller,
and evidence of authority to perform under this Agreement; (x) a survey
affidavit of no change in form reasonably acceptable to Seller and the Title
Company, sufficient to have the standard survey exception omitted; (xi) an
updated Rent Roll, certified as true and correct in all material respects; (xii)
all keys, property files and tenant files in Seller’s possession or control;
(xiii) such other deliveries reasonably requested by the Title Company as may be
reasonably necessary in order to completed the transaction herein provided;
(xiv) evidence of the termination of Service Contracts, if applicable, in
accordance with Section 4(b); and (xv) the executed Estoppel (as hereinafter
defined), to the extent in Seller’s possession or control. At Closing, Buyer
shall pay to Seller the Purchase Price specified in Section 2 hereof and each
party shall execute and deliver all documents reasonably necessary or advisable
to consummate the transactions contemplated hereby, including a Closing
Statement, the Assignment of Leases, the Assignment of Warranties (as
hereinafter defined), the Assignment of Contracts, and appropriate entity
resolutions and approvals.
(c) At Closing, Seller shall, at Seller’s sole cost and expense, and shall cause
Bainbridge Mid-Atlantic Construction, LLC, a Florida limited liability company
("General Contractor") to assign to Buyer, to the extent assignable (and Seller
shall obtain all necessary consents for such assignments), all of the
warranties, guarantees, indemnities, bonds or recourse rights, if any, retained
by Seller and/or General Contractor against any third party subcontractors
engaged by Seller and/or General Contractor in connection with the construction
of the Improvements (the "Construction Contracts" and such warranties,
guarantees, indemnities, bonds or recourse rights being the "Assigned
Warranties"), in the form attached hereto as Exhibit G


3
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





("Assignment of Warranties"). For the avoidance of doubt, (i) Seller nor the
General Contractor are assigning to Buyer the Construction Contracts; and (ii)
Assigned Warranties shall not include any warranties, guarantees, indemnities,
bonds or recourse rights, if any, retained by Seller against General Contractor.
Seller, nor General Contractor, makes any representation or warranty to Buyer
that such Assigned Warranties exist or, if they do exist, are assignable by
Seller and/or General Contractor to Buyer and Buyer acknowledges the same.
(d) At Closing, Seller shall pay, from the proceeds of the Closing, all transfer
taxes and documentary stamps taxes in connection with the transaction
contemplated in this Agreement, all costs incurred to repay any liens
voluntarily created by Seller on the Property (and involuntary liens, subject to
the terms of Section 6(e)(ii)herein), and one-half of the settlement fees
charged by the Title Company (as hereinafter defined) in order to serve as the
closing agent. Buyer shall pay the costs of recording the Deed, recording fees
and taxes associated with any financing for the Property, one-half of any
settlement fees charged by the Title Company in order to serve as the closing
agent, expenses associated with any due diligence and inspection studies
relating to the Property, and the costs associated with the Survey and title
insurance for the Property. Except as otherwise provided herein, each party
shall pay for the services of its own legal counsel.
4. CLOSING PRORATIONS
(a) Property Taxes. General real estate taxes and assessments imposed by
governmental authority and any assessments imposed by private covenant
constituting a lien or charge on the Real Property for the then current calendar
year or other current tax period (collectively, “Taxes”) not yet due and payable
shall be prorated as of the Apportionment Time (hereinafter defined), based on
the maximum allowable discount. If the Closing occurs prior to the receipt by
Seller of the tax bills for the calendar year or other applicable tax period in
which the Closing occurs, Buyer and Seller shall prorate estimated Taxes for
such calendar year or other applicable tax period based upon the assessed values
and tax rates in the 2015 calendar year tax bill, and, thereafter, promptly
re-prorated upon the availability of actual bills for the applicable period.
This provision shall survive the Closing.
(b) Operating Expenses. Seller shall endeavor and use commercially reasonable
efforts to cause all meters for electricity, gas, water, sewer or other utility
usage at the Property to be read on the day before the Closing Date. Seller will
pay all charges for such utility charges which have accrued on or prior to the
Apportionment Time. If the utility companies are unable or refuse to read the
meters on the Closing Date, all charges for such utility charges to the extent
unpaid will be prorated and adjusted as of the day before the Closing Date based
on the most recent bills and other reasonable factors. Seller shall retain
utility deposits and deposits with governmental and quasi-governmental
authorities, and initial inducement payments made to Seller by vendors. All
other operating expenses of the Property (which are customarily adjusted for in
a transction of this nature), including association maintenance charges and
special assessments, if applicable, and costs pursuant to the service contracts
in effect as of the Closing Date and being assigned to Purchaser in accordance
with the terms hereof (but not including the Seller's management agreement which
Seller shall terminate at Closing), the list for which as of the date hereof
being attached hereto as Exhibit D ("Service Contracts"), shall be prorated
between Seller and Buyer as of 12:01 a.m. the day of the Closing Date such that
Seller shall be deemed the owner of the Property for the day prior to the
Closing Date and Buyer shall be deemed the owner of the Property commencing as
of the day of Closing; provided, however, there will be no proration of
insurance premiums, it being agreed


4
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





that Buyer will be responsible to obtain its own insurance as of the Closing.
Prior to the expiration of the Inspection Period, Buyer may provide written
notice to Seller of Buyer's request for Seller to cancel any Service Contracts,
and Seller shall, at or prior to the Closing cancel all such Service Contracts
at Buyer's sole cost and expense, including, without limitation, all
cancellation fees. Buyer shall assume any Service Contract in effect as of the
Closing other than those designated by Buyer in writing for termination by
Seller prior to the expiration of the Inspection Period, provided however, Buyer
shall be required to assume at Closing any Service Contract not susceptible of
being terminated prior to Closing. Notwithstanding the foregoing, Seller shall
retain and reserve from the sale all (i) utility deposits and deposits with
governmental and quasi-governmental authorities, (ii) non-refundable tenant fees
such as amenity fees, cleaning fees, redecorating fees and pet fees, other than
non-refundable tenant fees collected by Seller for the month of Closing, and
(iii) initial inducement payments made to Seller by vendors.
(c) Tenant Provisions. The Property is occupied by tenants (collectively, the
“Tenants”), and subject to one or more leases (collectively, the “Leases”).
(i) Rents. Collected rents and collected other charges payable under the Leases
for the month of Closing shall be prorated between Seller and Buyer as of 11:59
p.m. the day immediately before the Closing Date ("Apportionment Time") such
that Seller shall be deemed the owner of the Property for the day prior to the
Closing Date and Buyer shall be deemed the owner of the Property commencing as
of the day of Closing. Buyer’s portion of prepaid rents, if any, under the
Leases shall be credited to Buyer at Closing.
(ii) Security Deposits. Seller shall credit to Buyer, at Closing, an amount
equal to the security deposits under the Leases in Seller's possession as of the
Closing Date (to the extent such security deposits are not applied against
delinquent rents, damage or otherwise as provided in the Leases); together, in
all cases, with any interest payable to the Tenants thereunder as may be
required by their respective Lease or Law; provided that Seller shall retain
non-refundable tenant fees such as cleaning fees and pet fees which are not
being apportioned at Closing in accordance with the terms hereof.
(iii) Delinquent Rents. All uncollected rents for the months prior to the month
in which the Closing occurs and all uncollected rents through Closing
(“Delinquent Rents”), shall remain Seller’s property, and neither Buyer nor
Seller shall receive any proration or credit therefor at Closing. Any and all
Delinquent Rents received by Buyer after the Closing Date shall be first applied
to any rent owed by such Tenant to Buyer and after such Tenant is current in its
rent to Buyer then the remainder, if any, shall be promptly remitted to Seller.
No portion of Delinquent Rents attributable to a particular Tenant shall be
applied against the rents or Delinquent Rents attributable to another Tenant.
Buyer shall not be obligated to file suit to collect the Delinquent Rents but
shall use commercially reasonable efforts to collect the same for a period of
three (3) months after the Closing, and Seller shall not have the right to sue
any tenants for any Delinquent Rents or other sums due Seller as of the Closing
Date. This provision shall survive Closing.
(iv) New Leases; Modifications; Operations. Prior to the Closing, Seller will
continue to operate and maintain the Property prior to the Closing in a manner
consistent with its current operating procedures, which may include entering
into new leases for a term not to exceed one (1) year and at market rates and/or
modifying any existing Leases, provided it is so modified at market rates.
Notwithstanding anything to the contrary contained herein, Seller shall not
evict any


5
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





Tenant or apply any security deposit under any Lease from the Effective Date,
other than in a manner consistent with its current operating procedures.
(v) Rent Ready Credit. At the time of Closing, Seller shall cause all apartment
units in the Property to be in a market rent-ready condition according to normal
industry practice (including, without limitation, painted, cleaned, carpeted,
with all appliances in working condition). With respect to each apartment unit
that is not in such a rent-ready condition at the Closing, as reasonably
determined by Buyer and Seller, Buyer shall receive a credit against the
Purchase Price in the sum of One Thousand Dollars ($1,000).
(d) Final Prorations. Any errors in the apportionments pursuant to this
Section 4 shall be corrected by appropriate re-adjustment between Seller and
Buyer post-closing, provided that notice of any such error, with supporting
calculations, shall be given by Buyer to Seller or by Seller to Buyer, as the
case may be, no later than (90) ninety days after the Closing, if ascertainable
within such period, it being understood and agreed that if any such items or
errors are not ascertainable at the Closing or within (90) ninety days
thereafter, the apportionment shall be made subsequent to the Closing when the
charge or error is determined Payments in connection with the final adjustment
shall be due within 30 days of written notice, but, in all events (other than
the re-proration of Taxes, if applicable), on or before one hundred twenty (120)
days after the Closing. Seller shall have reasonable access to, and the right
to, inspect and audit Buyer's books to confirm the final prorations. This
Section shall survive the Closing for one hundred twenty (120) days.
5. INSPECTION PERIOD
(a) Subject to the terms of this Section 5, commencing upon the Effective Date
and ending at 5:00 PM (Eastern Standard Time) on June 17, 2016 (“Inspection
Period”), Buyer and its agents and representatives shall have the right to make,
during normal business hours and at Buyer's sole expense, any investigations
regarding the Property, including reviewing contracts, leases and the books and
records relating to the Property and conducting a so-called phase I
environmental site assessment ("Phase 1") and a physical conditions report;
provided, however, Buyer agrees to use commercially reasonable efforts not to
cause any damage to the Property or unreasonably interfere with any tenant’s
possession and/or Seller’s operations at the Property. Buyer will not conduct
any on-site inspections without Seller or its representative first being
afforded an opportunity to be present, and Buyer shall provide Seller with not
less than two (2) business days’ prior notice (which notice may be delivered by
email to jwright@bainbridgere.com or telephonically to Jake Wright at (301)
222-0060)) in advance of the date for its inspections of the Property. Buyer
agrees that Buyer shall not contact or interview any tenant of the Property. If
Buyer intends to carry out any invasive test, inspection or investigation
involving the physical disturbance of any portion of the Property, Buyer shall
give Seller at least two (2) business days prior notice of such intention and
the conduct of such test, inspection and investigation shall be subject to
Seller's reasonable regulations; provided, however, that in no event shall Buyer
be permitted to perform soil borings or other invasive or intrusive tests on the
Property without Seller’s prior written consent, which consent may be withheld
by Seller in Seller's sole and absolute discretion. Any party performing
inspections at the Property on behalf of Buyer shall be properly licensed and
maintain liability insurance in commercially reasonable amounts, but in no event
less than Two Million Dollars per occurrence.
(b) Buyer shall have the right to terminate this Agreement for any reason or no
reason at all, in its sole discretion, by giving written notice of such election
to Seller on any day


6
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





prior to and including the final day of the Inspection Period, in which event
the Deposit shall be released to Seller and, except as expressly set forth
herein, neither party shall have any further liability or obligation to the
other hereunder. In the absence of such written notice, the contingency provided
for in this Section 6(b) shall no longer be applicable, Buyer shall be deemed to
have waived its right to terminate under this Section 6(b) and this Agreement
shall continue in full force and effect. In the event Buyer timely elects to
terminate this Agreement during the Inspection Period as permitted above, and as
additional consideration for Seller granting Buyer the foregoing condition
precedent, Buyer shall deliver to Seller with Buyer’s notice of termination
copies a copy of all third party reports obtained by Buyer in connection with
Buyer’s inspections of the Property; provided that such reports shall be
delivered without representation or warranty as to accuracy or completeness
thereof. This provision shall survive the termination of this Agreement.
(c) Buyer shall repair any damage to the Property resulting from any
inspections, studies or tests performed by Buyer, except to the extent such
damage results from the mere discovery of a condition that existed at the
Property prior to any entry by Buyer, to the extent such pre-existing condition
is not further disturbed as a result of Buyer’s inspections. In connection with
such entry onto the Property, Buyer agrees at all times during the entries onto
the Property that it will cause its agents to, maintain in effect commercial
general liability insurance on an occurrence basis (including contractual
liability, contractor’s protective liability, personal injury and property
damage coverage) in a combined single limit of at least Two Million Dollars
($2,000,000.00), and provide Seller with evidence of such insurance coverage
prior to any entry onto the Property. Such insurance may be maintained directly
by Buyer or by Buyer’s affiliates, members or contractors. Before any such
entry, Buyer shall provide Seller with a certificate of insurance naming Seller
as an additional insured and with insurance limits as provided for herein, if
Seller requests.
(d) Buyer will not permit any mechanics' lien or liens to be placed upon the
Property relating to Buyer’s activities hereunder. Buyer hereby agrees to
indemnify, defend and hold Seller and Seller's agents, employees, contractors,
shareholders, officers and directors (collectively herein referred to as the
"Seller Parties") harmless from and against any and all liens for any materials
or services furnished to the Property by, or on behalf of, Buyer. If any lien is
claimed against the Property for services or materials provided at the request
of, or for the benefit of, Buyer, then Buyer shall promptly take whatever action
is necessary to release and remove such lien as soon as possible, but not later
than fifteen (15) days after the date the lien was filed. If such lien has not
been removed within such fifteen (15) day period, Seller may take whatever
action, in its sole discretion and at Buyer' sole cost and expense, that it
deems reasonably necessary to release and remove the lien.
(e) Notwithstanding anything contained herein to the contrary, Buyer covenants
and agrees to indemnify, defend and hold Seller and the Seller Parties harmless
from any and all injury to any person, loss of life or property damage arising
out of any action or inaction of Buyer or its agents or independent contractors
in connection with Buyer’s investigation of the Property, excluding
consequential, subsequent or punitive damages. In conducting any physical
investigations and review of the Property, Buyer and its agents and
representatives shall: (i) use commercially reasonable efforts to not damage any
part of the Property nor conduct any activities precluded by this Agreement;
(ii) use commercially reasonable efforts to not injure or otherwise cause bodily
harm to Seller or any other third party; (iii) promptly pay when due the costs
of all investigations done with regard to the Property; (iv) not permit any
liens to attach to the Property by reason of the exercise of Buyer’s rights
hereunder; and (v) upon completion of any inspection by


7
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





Buyer and/or its agents or independent contractors, Buyer shall restore any
damage to the Property caused by same. Notwithstanding anything herein to the
contrary, Buyer shall not be liable for matters occurring to the extent the
result of the gross negligence or intentional act of the Seller Parties, or for
mere disclosure to Seller of the results of such inspections and investigations.
(f) Seller has previously made or will make available to Buyer for Buyer's
review at the Property, those certain items and information pertaining to the
Property described in Schedule 5(f) attached hereto and made a part hereof, and
such additional information as Buyer may reasonably request (collectively, the
“Property Information”). The Property Information is being delivered to Buyer as
an accommodation only and Seller does not represent or warrant the truth,
accuracy, completeness or correctness of any such Property Information or any
other information delivered to Buyer from any broker on Seller’s behalf. Buyer
acknowledges and agrees that the Property Information delivered or given by
Seller to Buyer in connection with the transaction contemplated hereby is
provided to Buyer as a convenience only and that any reliance on or use of such
Property Information by Buyer shall be at the sole risk of Buyer.
(g) Buyer acknowledges and agrees that all of the Property Information delivered
by or on behalf of Seller and any other information obtained by Buyer regarding
the Property as a result of Buyer’s physical inspection of the Property other
than information that (i) is or becomes generally available to the public other
than as a result of a disclosure by Buyer or its representatives, (ii) was or
becomes available on a non-confidential basis from a source other than Buyer or
its representatives, or (iii) is independently developed from a non-confidential
source by Buyer or its representatives ("Confidential Information") shall be and
remain confidential. Buyer further agrees and acknowledges that if any such
Confidential Information is disclosed to third parties, to Seller’s employees or
Seller’s tenants, Seller may suffer damages and irreparable harm. Buyer
expressly acknowledges, covenants and agrees (a) that Buyer shall not make any
press release or other public disclosure concerning the transaction contemplated
by this Agreement and Buyer shall not disclose any of the contents or
information contained in the Confidential information to any party other than
Buyer's attorney, accountants, employees, partners, professional firms
performing inspections and report reviews, prospective investors and prospective
lenders or as otherwise may be required by law; and (b) that in making any
disclosure of such information as permitted hereunder, Buyer shall advise such
third parties of the confidentiality of such information and the potential of
damage to Seller and the liability of Buyer and such third party as a result of
any disclosure of such information by such third party and shall use
commercially reasonable efforts to cause such third party's compliance.
(h) It is expressly acknowledged by Buyer that the Closing of the transactions
contemplated by this Agreement is not subject to any financing contingency and
that no financing for this transaction shall be provided by Seller. Without
limiting the foregoing, Buyer agrees that the ability or inability of Buyer to
obtain debt, equity investments or other financing in order to pay all or any
part of the Purchase Price shall not be a contingency or condition to any of
Buyer’s obligations under this Agreement.


(a) Subject to the remaining terms of this Section 5, prior to the end of the
Inspection Period, Buyer shall (at Buyer's sole cost and expense) procure from a
licensed, insured environmental consultant of its choice the Phase 1 of the
Property. If the Phase 1 confirms the existence of a


8
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





“recognized environmental condition” with respect to the Property which would
materially and adversely affect the Property, as reasonably determined by Buyer,
then Buyer shall have the right to object to said condition ("Adverse
Environmental Condition") by providing written notice to Seller ("Environmental
Objection Notice"), specifying the exact nature and scope of the Adverse
Environmental Condition, no later than five (5) days prior to the end of the
Inspection Period. If Buyer timely delivers the Environmental Objection Notice,
then Seller shall, within five (5) days thereafter, notify Buyer as to whether
Seller will attempt, in its sole discretion, to cure the Adverse Environmental
Condition (it being understood that Seller has no obligation to do so). In the
event that Seller fails to timely notify Buyer, in writing, of Seller’s
intention to cure the Adverse Environmental Condition, then Seller shall be
deemed to have elected not to so cure. If by Seller’s written notice or silence
Seller elects not to attempt to cure the Adverse Environmental Condition, then
Buyer may, on or prior to the end of the Inspection Period, deliver written
notice to Seller indicating Buyer’s election to (A) terminate this Agreement and
receive a refund of the Deposit, or (B) proceed to close without any reduction
in the Purchase Price. In the event that Buyer fails to notify Seller, in
writing, of Buyer’s intention to proceed under subsection (A) or (B) above, then
Buyer shall be deemed to have elected to proceed under subsection (B) above. If
Seller timely elects to cure the Adverse Environmental Condition, then Seller
shall have thirty (30) days from the end of the Inspection Period
("Environmental Cure Period") to commence to cure (without any obligation to
actually cure, or expend funds or litigate to cure) the Adverse Environmental
Condition in accordance with applicable environmental laws (and the Closing may
be extended by Seller up to such thirty (30) day period to the extent necessary
to complete such cure). If the Adverse Environmental Condition is not cured by
the end of the Environmental Cure Period, then Buyer shall have the right, at
its option, by delivering written notice to Seller within five (5) days
following the expiration of the Environmental Cure Period, to either (x)
terminate this Agreement, whereupon the Deposit shall be immediately returned to
Buyer, or (y) not terminate this Agreement (it being agreed that Buyer's failure
to deliver any such notice within such five (5) day period shall be deemed
Buyer's election under this clause (y)) and proceed to Closing on the date which
is ten (10) days following the expiration of the end of the Environmental Cure
Period.
(a) The terms of this Section shall survive any termination of this Agreement or
the Closing.
6. TITLE TO PROPERTY
(a) Status of Title. At Closing, Seller shall convey fee simple title to Buyer
by means of a Special Warranty Deed (“Deed”), in the form attached hereto as
Exhibit I, subject only to the following items (collectively, the “Permitted
Exceptions”): (i) any exception arising out of an act of Buyer or its
representatives, agents, employees or independent contractors; (ii) zoning and
subdivision ordinances and regulations; (iii) rights of tenants under Leases;
(iv) real estate taxes which are not yet due and payable (subject to
apportionment as provided for herein); (v) assessments and special district
levies (subject to apportionment as provided for herein); (vi) zoning and other
regulatory laws and ordinances affecting the Property; (vii) and any other
matters of record to which Buyer does not timely raise a Title Defect, or,
having objected, Buyer waives or is deemed to have waived in accordance with the
provisions of Section 6(c) below; and (viii) those matters set forth in Exhibit
J attached hereto.
(b) Title Evidence. Buyer has, prior to the Effective Date, ordered: (i) a title
insurance commitment for an ALTA Owner’s Policy of title insurance issued by
Madison Title


9
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





Agency (“Title Company”), as agent for the Escrow Agent in the amount of the
Purchase Price for purposes of insuring title to the Property (“Title
Commitment”), and (ii) an update to Seller's survey of the Property ("Existing
Survey") to be made by a registered professional surveyor licensed to practice
in the State of North Carolina, to be certified to Buyer and the title company
(“Survey”).
(c) Defects and Cure.  Buyer shall have until 5:00 PM (Eastern Standard Time) on
June 14, 2016 to notify Seller in writing (which may be sent via email to
Seller’s attorney) (“Title Defect Notice”) of any objections or requirements
pertaining to the Title Commitment and Survey (collectively, “Title Defects”);
provided, however, that Buyer shall not be entitled to object to any matters
shown on the Existing Survey or any of the Permitted Exceptions (which shall not
be deemed Title Defects). In the event that Buyer fails to provide a Title
Defect Notice within such time period, then Buyer shall be deemed to have
accepted all matters pertaining to the Title Commitment and the Survey, and such
matters shall be deemed Permitted Exceptions hereunder. If Buyer timely delivers
the Title Defect Notice, then Seller shall within two (2) days thereafter notify
Buyer of any Title Defects which Seller is unable or unwilling to cure, it being
understood that Seller has no obligation to do so other than as expressly
hereinafter set forth in this Section 6. In the event that Seller fails to
notify Buyer, in writing, of Seller’s intention to cure any Title Defects,
Seller shall be deemed to have elected not to cure such Title Defects. If by
Seller’s written notice or silence Seller elects not to attempt to cure any of
Title Defects, then Buyer may, on or prior to the end of the Inspection Period,
deliver written notice to Seller indicating Buyer’s election to (A) terminate
this Agreement, whereupon the Deposit shall be immediately returned to Buyer and
the parties hereto shall not have further obligations to the other party
hereunder except as expressly provided herein, or (B) proceed to close without
any reduction in the Purchase Price, in which event any Title Defects (as of the
end of the Inspection Period) shall be deemed Permitted Exceptions. In the event
that Buyer fails to notify Seller, in writing, of Buyer’s intention to proceed
under subsection (A) or (B) above, then Buyer shall be deemed to have elected to
proceed under subsection (A) above. As to those Title Defects agreed to be cured
by Seller in writing, curing such Title Defects shall be a condition precedent
to Buyer’s obligation to close and shall be cured and removed by Seller on or
before the Closing Date, provided that Seller shall have the right to extend the
Closing Date for an additional thirty (30) days as to cure such matters. If
Seller fails to remove, discharge or correct the agreed Title Defects as of the
Closing Date, then Buyer may, at its option and as its sole remedy, either: (i)
terminate this Agreement by written notice to Seller on the Closing Date; or
(ii) proceed to close and accept title “as is” without reduction in the Purchase
Price. If Buyer shall elect to terminate this Agreement pursuant to this Section
6(c), then the Deposit shall be repaid to Buyer and thereafter this Agreement
shall be null and void and of no further force and effect, except for any
obligations hereunder that shall survive the termination of this Agreement.
(d) Subject to Section 6(e) below, in the event any agreements are filed of
record or any liens are created or become effective after the effective date of
the initial Title Commitment and such agreements or liens are not created by,
through or under Buyer, Buyer may give Seller written notice of such additional
objections (“Additional Objections”) within three (3) days of its obtaining
knowledge of the Additional Objections, but in no event later than the Closing
Date. If by the Closing Date Seller has not cured such Additional Objection
(without any obligation to do so, subject to Section 6(e) below), Buyer may (as
its sole and exclusive remedy) terminate this Agreement by delivering written
notice thereof to Seller on the Closing Date, in which event the Deposit shall
be returned to Buyer and neither party shall have any further obligations
hereunder (except with respect


10
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





to obligations that expressly survive the termination hereof), failing which,
such additional matters shall be deemed to be Permitted Encumbrances.
(e) Notwithstanding anything contained herein to the contrary, Seller shall have
no obligation to take any steps, bring any action or proceeding or incur any
effort or expense whatsoever to eliminate, modify or cure any objection Buyer
may have pursuant to Section 6(c) hereof or otherwise except with respect to the
objections which Seller has agreed to attempt to remove pursuant to Section 6(c)
hereof; provided, however, at the Closing, Seller agrees, at Seller's sole cost
and expense, (i) to cause to be released all mortgages and all other monetary
liens voluntarily created by Seller that affect the Property; (ii) to cause to
be released, removed, satisfied or insured over any other monetary liens that
are not voluntarily created by Seller that affect the Property, except that as
to the monetary liens described in this subsection (ii), Seller is not required
to expend more than Three Hundred Thousand Dollars ($300,000) in the aggregate;
and (iii) to cause to be terminated that certain Notice of Contract recorded
July 25, 2013 in Book 7324, Page 999.
7. REPRESENTATIONS, WARRANTIES AND COVENANTS
(a) Seller hereby represents and warrants to Buyer as of the date hereof and as
of the Closing Date as follows:
(i) Seller is s a limited liability company, duly organized, validly existing
and in good standing under the laws of the state of its organization and the
state in which the Property is located. Seller has made all filings necessary in
the state in which the Property is located to own and operate its Property.
Seller has the full right, power and authority to enter into this Agreement and
to sell and convey the Property to Buyer as provided herein and to carry out its
obligations hereunder. Each of the persons and entities signing this Agreement
and the other documents contemplated by this Agreement on behalf of Seller has
the legal right, power and authority to bind Seller.
(ii) None of the execution, delivery or performance of this Agreement by Seller
does or will, with or without the giving of notice, lapse of time or both (i)
violate, conflict with or constitute a default under (A) the organization
documents of Seller or any material agreement, instrument or other document to
which Seller is a party or by which it is bound, or (B) any judgment, decree,
order, statute, injunction, rule or regulation of a governmental unit applicable
to Seller or (ii) result in the creation of any lien upon the Property. This
Agreement and all documents, required hereby to be executed by Seller are and
shall be, to Seller's knowledge, valid, legally binding obligations of and
enforceable against Seller in accordance with their terms.
(iii) Except for the Permitted Exceptions, the Leases and the Service Contracts,
there are no other contracts or agreements related to the use or operation of
the Property which would be binding upon Buyer after the Closing.
(iv) Seller has received no notice of any pending condemnation, eminent domain
or similar proceedings affecting the Property or any portion thereof, and to the
best of Seller’s knowledge, no such proceeding is contemplated or threated by
any governmental or quasi-governmental authority.
(v) As of the Effective Date, Seller has received no written notice of any
actions, suits, proceedings or claims pending, or to the best of Seller's
knowledge, contemplated or


11
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





threatened, before any commission, regulatory body, administrative agency or
other governmental body with respect to or in any manner affecting the Property,
and, to Seller's knowledge, there is no basis for any such action, suit,
proceeding or claim. Seller has received no written notice of any actions,
suits, proceedings or claims pending, or to the best of Seller's knowledge,
contemplated or threatened, before any commission, regulatory body,
administrative agency or other governmental body with respect to or in any
manner affecting the ability of Seller to consummate the transaction
contemplated by this Agreement and, to Seller's knowledge, there is no basis for
any such action, suit, proceeding or claim. Except for unlawful detainer,
eviction or similar actions against Tenants that are brought in the ordinary
course of Seller's operation of the Property, as of the Effective Date, there
are no actions, suits or proceedings pending by Seller in connection with all or
any portion of the Property or Seller's ownership, rights, use, development or
maintenance thereof, including tax reduction proceedings.
(vi) As of the Effective Date, Seller has received no written notice and has no
knowledge to the effect that the Property is not in material compliance with
applicable laws and ordinances or any applicable covenants, restrictions or
agreements or that there has been or may be an investigation of the Property by
any governmental authority having jurisdiction over the Property.
(vii) As of the Effective Date, Seller has not received written notice from any
governmental authority of any material violation of any federal or municipal
laws, ordinances, orders, regulations and requirements affecting the Property or
any portion thereof (including the conduct of business operations thereon) which
are unresolved.
(viii) Seller is not a “foreign person” as defined in Section 1445 of the
Internal Revenue Code of 1986, as amended, and the Income Tax Regulations
thereunder.
(ix) No petition in bankruptcy (voluntary or otherwise), attachment, execution
proceeding, assignment for the benefit of creditors, or petition seeking
reorganization or insolvency, arrangement or other action or proceeding under
federal or state bankruptcy law is pending against or contemplated (or, to
Seller's knowledge, threatened) by or against Seller or any general partner or
managing member of Seller.
(x) There are no employees of Seller employed in connection with the use,
management, maintenance or operation of the Property whose employment will
continue after the Closing Date. There is no bargaining unit or union contract
relating to any employees of Seller.
(xi) The Rent Roll attached hereto as Exhibit "B" is true, correct and complete
in all material respects in effect as of the Effective Date, and the Rent Roll
to be certified pursuant to Section 3(b) will be true, correct and complete in
all material respects in effect as of the Closing Date. Seller has made
available its leasing files, which are maintained in the ordinary course of
business.
(xii) The Service Contracts listed on Exhibit "D" annexed hereto is a true,
correct and complete list of all material management, service, supply, repair
and maintenance agreements, equipment leases and all other contracts and
agreements (excluding the Leases and the Permitted Exceptions) with respect to
or affecting the Property as of the Effective Date. True, correct and complete
copies, in all material respects, of all Service Contracts (or written
descriptions of oral Service Contracts) have been delivered to Buyer.


12
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





(xiii) The operating statements attached hereto as Schedule 7(xiii) (the
“Operating Statements”) are true and complete copies, in all material respects,
of the same.
(xiv) True, correct and complete copies, in all material respects, of the
Construction Contracts and the Assigned Warranties have been delivered to Buyer
(i) Seller has delivered the estoppel certificate (the “Estoppel”) attached
hereto as Schedule 7(xv) to the counterparty's counsel under that certain
Reciprocal Easement Agreement recorded June 26, 2013 in Book 7302, Page 268 (the
“REA”) and has requested (and will continue to request) that such counterparty
execute and deliver the same to Seller. To Seller's knowledge, Seller is not in
default of any of its material obligation under the REA and Seller has
substantially completed all of the improvements as required under Sections 2(b)
and 3(b) of the REA.
(ii) To Seller’s knowledge, Seller has performed all of its material obligations
on the part of Seller to be performed under that certain Stormwater Facility
Agreement and Covenants (“Stormwater Agreement”), dated July 19, 2013,
including, without limitation, the completion of the construction of the
Facility/ies (as defined in the Stormwater Agreement); Seller is not in default
under any of its material obligations under the Stormwater Agreement; and Seller
has not received a demand, (and is otherwise not aware of any potential demand),
from the City (as defined in the Stormwater Agreement) for any contributions by
Seller to the Fund (as defined in the Stormwater Agreement).
(iii) To Seller's knowledge, each of the Service Contracts is in good standing
and in full force and effect. To Seller's knowledge, Seller is not in default
under any of the Service Contracts.
(iv) Seller has delivered, or made available to Buyer, true, accurate and
complete copies, in all material respects, of all of the Leases entered into
prior to the Effective Date.
Whenever reference is made in this Agreement to the knowledge of Seller, or to
Seller receiving notice, such references shall be deemed limited to the
collective actual and not the implied or imputed knowledge of Thomas Keady and
Paul DeCain (collectively, the “Knowledge Parties”), without independent
investigation other than reasonable inquiry of Seller’s property manager. The
Knowledge Parties are representatives of Seller who are primarily responsible
for the oversight of Seller's ownership, operation, management and leasing of
the Property. Under no circumstances shall the Knowledge Parties have any
personal obligations or liabilities under this Agreement or otherwise and Buyer
waives all rights to sue or seek personal judgment against the Knowledge
Parties.
(b) Buyer hereby represents and warrants to Seller that Buyer (i) has the full
right, power and authority to enter into this Agreement and to purchase the
Property from Seller as provided herein and to carry out its obligations
hereunder; (ii) none of the execution, delivery or performance of this Agreement
by Buyer does or will, with or without the giving of notice, lapse of time or
both (i) violate, conflict with or constitute a default under (A) the
organization documents of Buyer or any material agreement, instrument or other
document to which Buyer is a party or by which it is bound, or (B) any judgment,
decree, order, statute, injunction, rule or regulation of a governmental unit
applicable to Buyer, or (ii) require the approval or waiver of or filing with
any person (including, without limitation, any governmental unit, agency or
instrumentality); (iii) this


13
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





Agreement constitutes and, when so executed and delivered, the other agreements
and instruments delivered by Buyer under or in connection with this Agreement
will constitute, the legal, valid and binding obligations of Buyer, enforceable
against Buyer in accordance with their respective terms; (iv) Buyer has not
relied upon any oral or written information provided by Seller except for the
specific representations and warranties of Seller contained herein and
acknowledges that no employee, agent or representative of Seller has been
authorized to make, and that Buyer has not relied upon, any statements or
representations other than those specifically contained in this Agreement; (v)
Buyer has adequate financial resources to purchase the Property, and (vi) Buyer
is not a person or entity with whom Seller is restricted from doing business
under applicable laws relating to national security (such as the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, commonly known as the “USA Patriot Act”) and
executive orders and regulations relating to such applicable laws.
(c) If either party discovers, prior to or at the Closing, that any
representation or warranty of the other is false, misleading or inaccurate in
any material respect as of the Effective Date or as of the Closing Date (other
than as to Seller changes to the Rent Roll as a result of the provision of
Section 4(c)(iv) above) and is not acceptable to the other party, the
non-breaching party may, after providing the breaching party with a written
notice outlining in sufficient detail the objection and allowing the breaching
party five (5) business days to cure said objection, have the right as its sole
and exclusive right and remedy, to terminate this Agreement, in which event the
Deposit shall be returned to Buyer and neither party shall have any further
obligations to the other party hereunder, except with respect to obligations
that expressly survive the termination hereof. Notwithstanding any provision of
this Agreement to the contrary, Seller shall not have any liability (and Buyer
waives its right to bring any action) with respect to any representation and
warranty contained in this Agreement, in which, prior to the Closing, Buyer
obtains actual knowledge that such representation or warranty is untrue or
incorrect, and Buyer with said knowledge nevertheless consummates the
transaction contemplated by this Agreement.
(d) Operation of the Property. Until the earlier of the Closing or the
termination of this Agreement, Seller undertakes and agrees as follows:
(i) Seller shall pay (or cause to be paid) prior to delinquency, all mortgages,
real property and personal property taxes, assessments and other levies which
become due and payable with respect to the Property.
(ii) Seller shall not voluntarily (i) sell, contribute, assign or create any
right, title or interest whatsoever in or to the Property, except as otherwise
permitted herein, or (ii) cause any mortgage or deed of trust to be placed of
record against the Property.
(iii) Without Buyer's prior written approval, which may be withheld in Buyer's
sole and absolute discretion, Seller shall not enter into any new (or extend,
amend, renew or replace any existing) agreement, service contract, employment
contract, permit or obligation affecting the Property which would be binding
upon Buyer upon its acquisition of the Property, or file for, pursue, accept or
obtain any zoning, land use permit or other development approval or entitlement,
or consent to the inclusion of the Property into any special district; provided,
however, (i) Seller may enter into service or similar contracts without Buyer's
approval if such contract is entered into in the ordinary course of Seller's
business and is terminable without penalty or premium


14
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





on not more than 30 days’ notice from the owner of the Property and is disclosed
promptly in writing to Buyer; and (ii) Seller may enter new Leases pursuant to
Section 4(c)(iv).
(iv) Seller shall maintain all casualty and liability insurance in place as of
the Effective Date with respect to the Property in amounts and with deductibles
substantially the same as of the Effective Date.
(v) Seller shall not remove any material item of Personal Property from the
Property unless the same is obsolete and is replaced by tangible personal
property of equal or greater utility and value.
(vi) Seller shall not commence or allow to be commenced on its behalf any
action, suit or proceeding with respect to all or any portion of the Property
without the prior written consent of Buyer.
(vii) Seller shall maintain the Property in its present condition, ordinary wear
and tear and casualty excepted.
Until the earlier of Closing or the termination of this Agreement, Seller agrees
to notify Buyer in writing promptly upon learning or receiving notice, whichever
first occurs, of:
(i) Seller's material breach of any of its representations, warranties or
covenants in this Agreement, or any fact or event which would make (i) any of
the representations or warranties of Seller contained in this Agreement untrue
or misleading in any material respect or (ii) any covenant or agreement of
Seller under this Agreement incapable or substantially less likely of being
performed;
(ii) Any damage or destruction (excluding normal wear and tear), or any taking
by condemnation or eminent domain (or any threat thereof), of the Property or
any part thereof; and
(iii) Any written notice of violation from any governmental authority.
8. RISK OF LOSS AND CONDEMNATION
(a) In the event of casualty at the Property, and the cost for repair of such
casualty is to exceed five percent (5%) of the Purchase Price (the “Damage
Threshold Amount”) as determined by an engineer chosen by Seller and reasonably
acceptable to Buyer, then Buyer shall have the option, to be exercised within
five (5) business days after the date of receipt of Seller’s notice of such
damage (and the Closing Date shall be extended if necessary to provide for such
five (5) business day period), to either: (i) terminate this Agreement, in which
case the Escrow Agent shall immediately return the Deposit to the Buyer and no
party shall have any further liability or obligation to any other party under
this Agreement, except with respect to obligations that expressly survive the
termination hereof, or (ii) elect to proceed with the Closing, in which case the
Seller shall assign all rights to receive insurance proceeds for such casualty
to Buyer and pay or credit to Buyer the amount of any deductible and any
proceeds received by Seller and unexpended for repairs.


15
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





(b) Buyer is bound to purchase the Property as required by the terms of this
Agreement without regard to the occurrence or effect of any damage to or
destruction of the Property, provided that the occurrence of any damage or
destruction to the Property involves repair costs equal to or less than Damage
Threshold Amount and in such event the Seller shall assign all rights to receive
insurance proceeds for such casualty to Buyer and pay or credit to Buyer the
amount of any deductible and any proceeds received by Seller and unexpended for
repairs.
(c) If, after the Effective Date and prior to the Closing, all or a material
part of the Property is threatened or taken by eminent domain or condemnation,
Seller shall promptly notify Buyer in writing and Buyer may give written notice
to Seller electing to terminate this Agreement prior to the Closing in which
event both parties shall be relieved and released of and from any further
liability hereunder, except as set forth herein, the Deposit shall forthwith be
returned to the Buyer by Escrow Agent, and thereupon this Agreement shall become
null and void and be considered canceled. If no such election is made within
five (5) business days of Seller notifying Buyer of such taking, then this
Agreement shall remain in full force and effect and the sale and purchase
contemplated herein, excluding any interest taken by eminent domain or
condemnation, shall be effected with no further adjustment, and, upon the
Closing, Seller shall assign, transfer, and set over to Buyer all of the right,
title and interest of Seller in and to any awards that have been or that may
thereafter be made for such taking.
9. DEFAULT
(a) Seller’s Default. In the event that Seller fails to perform any of its
material obligations under this Agreement or if any representation made by
Seller was knowingly untrue in any material respect when made (and such failure
is not cured by Seller within five (5) days after Buyer has notified Seller of
such default, other than a failure to close as scheduled), then Buyer may, at
its option and as its sole and exclusive remedy, either (i) terminate this
Agreement and receive a full and immediate refund of the Deposit held by Escrow
Agent, and, if such failure is a failure to close as scheduled hereunder, Seller
shall reimburse Buyer for all of its actual out of pocket costs and expenses
incurred by Buyer in connection with this transaction (not to exceed $100,000),
and this Agreement shall be terminated and neither party hereunder shall have
any further obligations to the other expect as expressly provided herein or (ii)
enforce specific performance of this Agreement. As a condition precedent to
Buyer’s exercising any right it may have to bring an action for specific
performance hereunder, Buyer must commence such action for specific performance
within sixty (60) days after the date scheduled for Closing. Buyer agrees that
its failure to timely commence such an action for specific performance within
such sixty (60) day period shall be deemed a waiver by it of its right to
commence an action for specific performance as well as a waiver by it of any
right it may have to file or record a notice of lis pendens or similar
instrument against the Property. The foregoing shall be the sole and exclusive
remedies available to Buyer. Buyer hereby expressly waives any other right to
seek damages against Seller. In no event shall any member, officer, director,
agent or employee of Seller or its partners be personally liable for any of
Seller’s obligations under this Agreement or the documents to be delivered at
the Closing. For all purposes hereof, Buyer waives its right to seek, plead or
obtain any judgment for any remedies or damages not specifically contained
herein, including, without limitation, consequential, compensatory and punitive
damages.
(b) Buyer’s Default. In the event Buyer is in default under or in breach of any
of the material terms, covenants, or obligations hereunder (and such failure is
not cured by Buyer within


16
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





five (5) days after Seller has notified Buyer of the specific nature of such
default, other than a failure to close as scheduled or to deliver the Deposit
when required), then at the option of Seller, and as Seller’s sole and exclusive
remedy, Escrow Agent shall deliver the Deposit to Seller and it shall become the
property of Seller, such sum being agreed upon as liquidated damages for the
failure of Buyer to perform the duties, liabilities, and obligations imposed
upon it by the terms and provisions of this Agreement and because of the
difficulty, inconvenience and uncertainty of ascertaining actual damages, and
the parties shall thereupon be relieved and released from all other and further
obligations under this Agreement, except for the obligations of indemnification
which expressly survive this Agreement. The indemnity obligations of Buyer set
forth in this Agreement are not subject to the limitations set forth in this
Section.
10. INTENTIONALLY OMITTED
11. DISCLOSURES
BUYER SHOULD NOT RELY ON THE SELLER’S CURRENT PROPERTY TAXES AS THE AMOUNT OF
PROPERTY TAXES THAT BUYER MAY BE OBLIGATED TO PAY IN THE YEAR SUBSEQUENT TO
BUYER. A CHANGE OF OWNERSHIP OR IMPROVEMENTS TRIGGERS REASSESSMENTS OF THE
PROPERTY THAT COULD RESULT IN HIGHER PROPERTY TAXES. IF YOU HAVE ANY QUESTIONS
CONCERNING VALUATION, CONTACT THE COUNTY PROPERTY APPRAISER’S OFFICE FOR
INFORMATION.
12. NOTICES
Any notices, requests, demands, tenders and communications hereunder shall be in
writing and may be served (i) by hand delivery; (ii) by recognized overnight,
third party prepaid courier service (such as Federal Express); or (iii) by
telecopy or by pdf attachment to email, provided that if sent by telecopy or
electronically, a duplicate copy is sent contemporaneously by one of the methods
described in (i) or (ii) above. Any notice or other communication mailed as
aforesaid shall be deemed effectively given (x) on the date of delivery if
personally delivered or sent by telecopy or electronic delivery, (y) on the date
delivered if sent by courier service, or (z) on the date indicated on the return
receipt if mailed. Such notices shall be given to the parties hereto at the
following addresses:


If to Seller:        c/o The Bainbridge Companies
12765 W. Forest Hill Boulevard, Suite 1307
Wellington, FL 33414
Attn:     Paul DeCain
Telecopy: (301) 352-0761
Email:     pdecain@bainbridgere.com


Copy to:        Broad and Cassel
7777 Glades Road, Suite 300
Boca Raton, FL 33434
Attn:    Christopher Staller
Telecopy: (305) 995-6443
Email: cstaller@broadandcassel.com        


17
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





    
If to Buyer:        H&R PROPERTIES, LLC
1409 S. Lamar Street, Suite 1005
Dallas, TX 75215
Attn: Philippe Lapointe
Telecopy: (___) ___-____
Email: plapointe@lantowerresidential.com    


Copy to:        Blaivas & Associates, P.C.
1430 Broadway, Suite 1603
New York, New York 10018
Attn: David G., Blaivas
Telecopy: (646) 349-2042
Email: dblaivas@blpclaw.com    


If to Escrow Agent:     Stewart Title Guaranty Company
National Title Services - Charlotte
5935 Carnegie Boulevard
Telephone: (704) 401-2026
Fax No.: (704) 401-2038
Attn: Danielle Howell
Email: dhowell@stewart.com    


Any party hereto may, by giving five (5) days written notice to the other party
hereto given in accordance with this Section, designate any other address in
substitution of the foregoing address to which notice shall be given. The
attorney for a party has the authority to send and receive notices on behalf of
such party.


13. BROKERS
Each party warrants to the other that no brokers have been engaged or consulted
by the warranting party or any affiliated person or entity of such party or are
in any way entitled to compensation as a consequence of the sale of the Property
to Buyer other than CB Richard Ellis (“Broker”). Seller shall be responsible for
the commission owed to Broker pursuant to separate agreement, if and only if,
the Closing occurs. Each of Buyer and Seller agrees to indemnify and hold
harmless the other party from and against any and all claims and expenses for
any brokerage or agent commission or fee arising out of this transaction by any
broker or agent with whom the indemnifying party has dealt, other than Broker.
Both parties shall have the right, however, to participate in the defense of any
action brought by such agent or broker. The provisions of this Section shall
survive the Closing.
14. ESCROW AGENT
The Deposit shall be held by Escrow Agent in trust and may be deposited in an
interest bearing account (the “Depository”). Seller and Buyer agree that Escrow
Agent shall have no liability in the event of failure, insolvency or inability
of the Depository to pay such funds, or accrued interest upon demand or
withdrawal. Buyer and Seller acknowledge that the account may not protected by
the insurance afforded by the FDIC.


18
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





If at any time Escrow Agent receives written notice from Buyer demanding return
of the Deposit (“Buyer’s Notice”), then Escrow Agent shall promptly deliver a
copy thereof to Seller. If on or before 5:00 p.m. on the date which is five
business days following delivery of such Buyer’s Notice to Seller, Seller shall
object to the return of the Deposit to Buyer by notice received by Escrow Agent
(“Seller’s Objection Notice”), then Escrow Agent shall not disburse the Deposit
to Buyer until the dispute is resolved. However, if Seller does not deliver a
Seller’s Objection Notice to Escrow Agent on or before 5:00 p.m. on the date
which is five business days following Seller’s receipt of such Buyer’s Notice
from Escrow Agent, then Escrow Agent may disburse the Deposit to Buyer.
If at any time Escrow Agent receives written notice from Seller demanding return
of the Deposit (“Seller’s Notice”), then Escrow Agent shall promptly deliver a
copy thereof to Buyer. If on or before 5:00 p.m. on the date which is five
business days following delivery of such Seller’s Notice to Buyer, Buyer shall
object to the return of the Deposit to Seller by notice received by Escrow Agent
(“Buyer’s Objection Notice”), then Escrow Agent shall not disburse the Deposit
to Seller until the dispute is resolved. However, if Buyer does not deliver a
Buyer’s Objection Notice to Escrow Agent on or before 5:00 p.m. on the date
which is five business days following Buyer’s receipt of such Seller’s Notice
from Escrow Agent, then Escrow Agent may disburse the Deposit to Seller.
Subject to the foregoing, in the event of any dispute regarding any action
taken, or proposed to be taken, by Escrow Agent with respect to the Deposit,
Escrow Agent, in its sole discretion, may:
a. Refuse to comply with any demands on it and continue to hold the Deposit
until it receives either: (i) written notice signed by Buyer and Seller,
directing the disbursement of the Deposit; or (ii) an order of a court, having
competent jurisdiction thereover, directing the disbursement of the Deposit;
b. On notice to Seller and Buyer, take such affirmative action as it may deem
appropriate to determine its duties as escrow agent including, but not limited
to, the placing of the Deposit with a court of competent jurisdiction and the
commencement of an action for interpleader; or
c. If Buyer or Seller shall have commenced litigation with respect to the
Deposit, place the Deposit with the Clerk of the Court in which said litigation
is pending.
Upon disbursing or depositing the Deposit under the provision of clause (a), (b)
or (c) above, Escrow Agent shall have no further obligation with respect to the
Deposit.


Buyer, Seller and Escrow Agent acknowledge that Escrow Agent is acting hereunder
as a depository only to the parties except as described herein, and Buyer and
Seller, jointly and severally, do hereby agree to indemnify and hold harmless
Escrow Agent of and from any and all liabilities, costs, expenses and claims, of
any nature whatsoever, by reason of or arising out of any act or failure to act
as Escrow Agent hereunder, except in the case of Escrow Agent’s gross negligence
or willful misconduct. Buyer and Seller acknowledge that Escrow Agent has been
retained by Seller to act as its counsel in connection with the sale of the
Property and shall be entitled to continue to represent Seller in connection
with this Agreement or any other matter, notwithstanding Escrow Agent having
agreed to act as escrow agent hereunder.




19
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





All parties agree that Escrow Agent shall not be liable to any party or person
whomsoever for: (i) the sufficiency, correctness, genuineness or validity of any
instrument deposited with it or any notice or demand given to it or for the form
of execution of such instrument, notice or demand, or for the identification,
authority or rights of any person executing, depositing or giving the same or
for the terms and conditions of any instrument, pursuant to which the parties
may act; (ii) acting upon any signature, notice, demand, request, waiver,
consent, receipt or other paper or document believed by Escrow Agent to be
genuine and Escrow Agent may assume that any person purporting to give it any
notice on behalf of any party in accordance with the provisions hereof has been
duly authorized to do so; or (iii) otherwise acting or failing to act under this
Section except in the case of Escrow Agent’s gross negligence or willful
misconduct.
15. SECTION 1445 OF INTERNAL REVENUE CODE
In order to comply with the provisions of Section 1445 of the Internal Revenue
Code of 1986, as amended (the “Code”), Seller shall deliver to Buyer at Closing
an affidavit in which Seller, under penalty of perjury, affirms that Seller is
not a “foreign person” as defined in the Code, states the United States taxpayer
identification number of Seller, affirms that Seller intends to timely file a
United States income return with respect to the transfer of the Property and
which otherwise conforms to the requirements of Section 1445 of the Code and the
Regulations promulgated thereunder. If Seller fails or is unable to furnish an
affidavit as required by law, Buyer may withhold ten (10%) percent of the gross
sales price of the Property, in lieu of payment thereof to Seller, and shall
instead pay such amount to the Internal Revenue Service in such form and manner
as required by law.
16. AS-IS CONDITION OF PROPERTY. EXCEPT FOR THE SPECIFIC COVENANTS,
REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT AND IN THE CLOSING DOCUMENTS
DELIVERED BY SELLER AT CLOSING, THE SALE OF THE PROPERTY AS PROVIDED FOR HEREIN
IS MADE ON AN “AS IS, WHERE-IS” CONDITION AND BASIS WITH ALL FAULTS. TO THE
EXTENT PERMITTED BY LAW, EXCEPT FOR THE SPECIFIC COVENANTS, REPRESENTATIONS AND
WARRANTIES IN THIS AGREEMENT AND IN THE CLOSING DOCUMENTS DELIVERED BY SELLER AT
CLOSING, SELLER SPECIFICALLY DISCLAIMS ALL WARRANTIES OR REPRESENTATIONS OF ANY
KIND OR CHARACTER, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE (INCLUDING
WARRANTIES OF MERCHANTABILITY AND WARRANTIES OF FITNESS FOR USE OR ACCEPTABILITY
FOR THE PURPOSE INTENDED BY BUYER) WITH RESPECT TO THE PROPERTY OR THE
PROPERTY’S CONDITION OR THE CONSTRUCTION, PROSPECTS, OPERATIONS OR RESULTS OF
OPERATIONS OF THE PROPERTY. EXCEPT FOR THE SPECIFIC COVENANTS, REPRESENTATIONS
AND WARRANTIES IN THIS AGREEMENT AND IN THE CLOSING DOCUMENTS DELIVERED BY
SELLER AT CLOSING, THE DISCLAIMERS HEREOF SPECIFICALLY EXTEND TO, WITHOUT
LIMITATION, (1) MATTERS RELATING TO HAZARDOUS MATERIALS AND COMPLIANCE WITH
ENVIRONMENTAL LAWS, (2) GEOLOGICAL CONDITIONS, INCLUDING SUBSIDENCE, SUBSURFACE
CONDITIONS, WATER TABLE, UNDERGROUND STREAMS AND RESERVOIRS AND OTHER
UNDERGROUND WATER CONDITIONS, LIMITATIONS REGARDING THE WITHDRAWAL OF WATER,
EARTHQUAKE FAULTS, AND MATTERS RELATING TO FLOOD PRONE AREAS, FLOOD PLAIN,
FLOODWAY OR SPECIAL FLOOD HAZARDS, (3) DRAINAGE, (4) SOIL CONDITIONS, INCLUDING
THE EXISTENCE OF INSTABILITY, CONDITIONS OF SOIL FILL, SUSCEPTIBILITY TO
LANDSLIDES, AND THE SUFFICIENCY OF ANY


20
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





UNDERSHORING, (5) ZONING AND SUBDIVISION AND COMPLIANCE WITH ZONING AND
SUBDIVISION LAWS, (6) THE VALUE AND PROFIT POTENTIAL OF THE PROPERTY AND (7)
DESIGN, QUALITY, SUITABILITY, STRUCTURAL INTEGRITY AND PHYSICAL CONDITION OF THE
PROPERTY AND COMPLIANCE OF THE PROPERTY WITH ANY LAWS (INCLUDING BUILDING CODES
AND SIMILAR LAWS, THE AMERICANS WITH DISABILITIES ACT OF 1990 AND THE FAIR
HOUSING AMENDMENTS ACT OF 1988). BUYER REPRESENTS AND WARRANTS TO SELLER THAT
BUYER IS A KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED BUYER OF REAL ESTATE.
BUYER ACKNOWLEDGES THAT, EXCEPT FOR THE SPECIFIC COVENANTS, REPRESENTATIONS AND
WARRANTIES MADE BY SELLER IN THIS AGREEMENT AND IN THE CLOSING DOCUMENTS
DELIVERED BY SELLER AT CLOSING, BUYER HAS NOT RELIED UPON AND WILL NOT RELY
UPON, EITHER DIRECTLY OR INDIRECTLY, ANY STATEMENT OF SELLER OR ANY OF ITS
AFFILIATES OR ANY OFFICER, DIRECTOR, TRUSTEE, AGENT, EMPLOYEE, BROKER, ATTORNEY
OR OTHER PERSON ACTING OR PURPORTING TO ACT ON BEHALF OF SELLER OR ANY OF ITS
AFFILIATES. BUYER ACKNOWLEDGES THAT IT HAS CONDUCTED OR WILL CONDUCT SUCH
INSPECTIONS AND INVESTIGATIONS AS TO THE CONDITION OF THE PROPERTY AND ALL
MATTERS BEARING UPON THE PROPERTY AND THE CONSTRUCTION, PROSPECTS, OPERATIONS
AND RESULTS OF OPERATIONS OF THE PROPERTY AS IT DEEMS NECESSARY TO PROTECT ITS
INTERESTS. BUYER IS ACQUIRING THE PROPERTY “AS IS” AND “WHERE IS” AND WITH ALL
FAULTS, DEFECTS OR OTHER ADVERSE MATTERS. UPON CLOSING, EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT AND IN THE CLOSING DOCUMENTS DELIVERED BY SELLER AT
CLOSING, BUYER WILL ACCEPT THE PROPERTY SUBJECT TO ADVERSE STRUCTURAL, PHYSICAL,
ECONOMIC OR ENVIRONMENTAL CONDITIONS THAT MAY THEN EXIST AND THAT WERE OR MAY
NOT HAVE BEEN REVEALED BY THE INSPECTIONS AND INVESTIGATIONS CONDUCTED BY BUYER,
AND, EXCEPT FOR THE SPECIFIC COVENANTS, REPRESENTATIONS AND WARRANTIES IN THIS
AGREEMENT AND IN THE CLOSING DOCUMENTS DELIVERED BY SELLER AT CLOSING, BUYER
SPECIFICALLY WAIVES AND RELEASES (1) ALL WARRANTIES, EXPRESS, IMPLIED, STATUTORY
OR OTHERWISE (INCLUDING WARRANTIES OF MERCHANTABILITY AND WARRANTIES OF FITNESS
FOR USE OR ACCEPTABILITY FOR THE PURPOSE INTENDED BY SELLER) WITH RESPECT TO THE
PROPERTY OR ITS CONDITION OR THE CONSTRUCTION, PROSPECTS, OPERATIONS OR RESULTS
OF OPERATIONS OF THE PROPERTY AND (2) ALL RIGHTS, REMEDIES, RECOURSE OR OTHER
BASIS FOR RECOVERY (INCLUDING ANY RIGHTS, REMEDIES, RECOURSE OR BASIS FOR
RECOVERY BASED ON NEGLIGENCE OR STRICT LIABILITY) THAT BUYER WOULD OTHERWISE
HAVE AGAINST SELLER OR ANY OF ITS AFFILIATES, ANY PERSON WHO HOLDS A DIRECT OR
INDIRECT OWNERSHIP INTEREST IN SELLER OR ANY SUCH AFFILIATE AND THE RESPECTIVE
OFFICERS, DIRECTORS, TRUSTEES, AGENTS, EMPLOYEES, BROKERS AND ATTORNEYS OF EACH
SUCH PERSON IN RESPECT OF THE CONDITION OF THE PROPERTY. BUYER ACKNOWLEDGES AND
AGREES THAT THE DISCLAIMERS, WAIVERS AND RELEASES SET FORTH HEREIN ARE AN
INTEGRAL PART OF THIS AGREEMENT AND THAT SELLER WOULD NOT HAVE AGREED TO
COMPLETE THE SALE ON THE TERMS PROVIDED IN THIS AGREEMENT WITHOUT THE
DISCLAIMERS, WAIVERS AND RELEASES SET FORTH HEREIN.
BUYER REPRESENTS TO SELLER THAT BUYER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO
CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING


21
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER
DEEMS NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE
PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH
RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY,
AND, EXCEPT FOR THE SPECIFIC COVENANTS, REPRESENTATIONS AND WARRANTIES IN THIS
AGREEMENT AND IN THE CLOSING DOCUMENTS DELIVERED BY SELLER AT CLOSING, WILL RELY
SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO.
AS A MATERIAL PART OF THE CONSIDERATION TO SELLER FOR THE SALE OF THE PROPERTY,
BUYER, ON BEHALF OF ITSELF, AND ITS SUCCESSORS AND ASSIGNS, FROM AND AFTER
CLOSING PURSUANT TO THE AGREEMENT, HEREBY IRREVOCABLY WAIVES, AND RELEASES
SELLER, GENERAL CONTRACTOR, AND THEIR PARTNERS, MEMBERS, PRINCIPALS,
REPRESENTATIVES, ATTORNEYS AND EMPLOYEES FROM ANY AND ALL CLAIMS, DEMANDS,
OBLIGATIONS, DAMAGES, CAUSES OF ACTION AND LIABILITIES, WHETHER KNOWN OR
UNKNOWN, OTHER THAN THOSE FOR BREACH OF SELLER’S COVENANTS, REPRESENTATIONS AND
WARRANTIES SET FORTH HEREIN OR IN THE CLOSING DOCUMENTS DELIVERED BY SELLER,
THAT ARE BASED DIRECTLY OR INDIRECTLY ON, ARISE FROM OR IN CONNECTION WITH, OR
ARE RELATED TO: (A) ANY PAST, PRESENT OR FUTURE CONDITION OF THE PROPERTY,
INCLUDING, (B) ANY AND ALL STATEMENTS, REPRESENTATIONS, WARRANTIES,
DETERMINATIONS, CONCLUSIONS, ASSESSMENTS, ASSERTIONS OR ANY OTHER INFORMATION
CONTAINED IN ANY OF THE DOCUMENTS DELIVERED TO BUYER IN CONNECTION HEREWITH (BUT
SPECIFICALLY EXCLUDING ANY REPRESENTATIONS OR WARRANTIES MADE BY SELLER IN THIS
AGREEMENT OR IN ANY AGREEMENT OF THE CLOSING DOCUMENTS DELIVERED BY SELLER AT
CLOSING), OR ANY MISREPRESENTATION OR FAILURE TO DISCLOSE INFORMATION RELATING
TO THE PROPERTY OR THE DOCUMENTS DELIVERED TO BUYER IN CONNECTION HEREWITH, OR
(C) ANY DEFECT, INACCURACY OR INADEQUACY IN THE CONDITION OF TITLE TO THE
PROPERTY, LEGAL DESCRIPTION OF THE PROPERTY, OR COVENANTS, RESTRICTIONS,
ENCUMBRANCES OR ENCROACHMENTS WHICH AFFECT THE PROPERTY.
BUYER HEREBY ACKNOWLEDGES AND AGREES THAT (i) BUYER MAY HEREAFTER DISCOVER FACTS
DIFFERENT FROM OR IN ADDITION TO THOSE NOW (OR AS OF THE CLOSING) KNOWN OR
BELIEVED TO BE TRUE REGARDING THE PROPERTY AND/OR THE DOCUMENTS DELIVERED TO
BUYER IN CONNECTION HEREWITH, (ii) BUYER’S AGREEMENT TO RELEASE, ACQUIT AND
DISCHARGE SELLER AS SET FORTH HEREIN SHALL REMAIN IN FULL FORCE AND EFFECT,
NOTWITHSTANDING THE EXISTENCE OR DISCOVERY OF ANY SUCH DIFFERENT OR ADDITIONAL
FACTS, AND (iii) BUYER KNOWINGLY AND VOLUNTARILY WAIVES ANY AND ALL RIGHTS,
BENEFITS AND PRIVILEGES TO THE FULLEST EXTENT PERMISSIBLE UNDER ANY FEDERAL,
STATE, LOCAL, OR OTHER LAWS WHICH DO OR WOULD NEGATIVELY AFFECT VALIDITY OR
ENFORCEABILITY OF ALL OR PART OF THE RELEASES SET FORTH IN THIS AGREEMENT.


22
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





TO THE EXTENT PERMITTED BY LAW, BUYER AGREES NEVER TO COMMENCE OR PROSECUTE, OR
CONSPIRE OR COLLUDE WITH OTHERS TO COMMENCE OR PROSECUTE, AGAINST THE SELLER,
GENERAL CONTRACTOR AND/OR THEIR PARTNERS, MEMBERS, PRINCIPALS, REPRESENTATIVES,
ATTORNEYS OR EMPLOYEES, ANY ACTION OR OTHER PROCEEDING BASED UPON ANY CLAIM
SPECIFICALLY RELEASED IN THIS SECTION 16; PROVIDED, HOWEVER, IN NO EVENT SHALL
THE RELEASES SET FORTH HEREIN BE DEEMED TO APPLY TO (I) ANY CLAIMS AGAINST
SELLER BASED ON FRAUD, (II) ANY BREACH OF SELLER’S REPRESENTATIONS, OR
WARRANTIES CONTAINED IN SECTION 7(A) OR IN ANY OF THE CLOSING DOCUMENTS
DELIVERED BY SELLER OR (III) ANY THIRD-PARTY CLAIMS AGAINST SELLER, INCLUDING
WITHOUT LIMITATION FOR PROPERTY DAMAGE OR PERSONAL INJURY, RELATING TO OR
ARISING IN CONNECTION WITH MATTERS OCCURRING PRIOR TO THE CLOSING). THIS RELEASE
SHALL BE DEEMED REAFFIRMED AT THE CLOSING.
THE PROVISIONS OF THIS SECTION 16 SHALL SURVIVE CLOSING OR ANY TERMINATION OF
THIS AGREEMENT.
17. MERGER PROVISION
Except as otherwise expressly provided herein, any and all provisions contained
herein shall merge with the Deed and other instruments executed at Closing,
shall terminate at Closing and shall not survive Closing. Notwithstanding the
foregoing, each of the representations and warranties of Seller and Buyer
contained in Section 7(a) of this Agreement shall survive until the date which
is six (6) months after the Closing Date (“Limitation Date”) and no longer. Any
post-closing claim that a party may have at any time against the other party for
a breach of any such representation or warranty, whether known or unknown, which
is not asserted by notice from such party to the other on or before the
expiration of such Limitation Date shall not be valid or effective, and the
other party will have no liability with respect thereto. Prior to asserting a
post-closing claim, Buyer or Seller, as applicable, shall provide written notice
to the other party of any alleged breach of such representation or warranty and
shall allow the other party thirty (30) days within which to cure such breach,
or, if such breach cannot reasonably be cured within thirty (30) days, an
additional reasonable time period, so long as such cure has been commenced
within such thirty (30) days and is being diligently pursued. If the other party
fails to cure such breach after written notice and within such cure period, then
the sole remedy of the party asserting the claim shall be an action at law for
actual damages as a consequence thereof, provided that any claim or action at
law for actual damages brought after Closing based upon a misrepresentation or a
breach of a warranty or representation under this Agreement shall be actionable
or enforceable if and only if notice of such claim is given to the other party
prior to the Limitation Date. Each party hereby agrees that the maximum
aggregate liability of the other party, in connection with, arising out of or in
any way related to a breach of any representation or warranty by the other party
shall not exceed one percent (1%) of the Purchase Price ("Liability Cap"). In
addition, no party shall have any liability to the other for a breach of any
representation or warranty unless the valid claims for all such breaches
collectively aggregate more than $20,000.00, in which event the full amount of
such valid claims will be actionable, subject to the Liability Cap. Each party
hereby waives for itself and anyone who may claim by, through or under the other
party any and all rights to sue or recover from Seller any amount greater than
the Liability Cap. Each party acknowledges that in no event shall the other
party be liable to such party for lost profits, diminution in value, or
consequential, incidental or punitive damages of any kind. There shall be no
personal liability on the part of the Knowledge Party arising out of this
Agreement. Seller


23
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





agrees that through the later of (i) the Limitation Date; and (ii) to the extent
that Buyer shall made a claim against Seller pursuant to and in accordance with
this Agreement, the final resolution of any claim brought by Buyer in accordance
with this Agreement, it shall maintain liquidity of not less than the Liability
Cap, less the amount of any claims paid to Buyer under this Agreement. Upon
written request from Buyer to Seller, Seller shall provide reasonable
documentation evidencing Seller’s satisfaction of the foregoing liquidity
covenant, provided, however, that Seller shall not be obligated to deliver such
documentation more frequently than quarterly. The provisions of this Section
shall survive the Closing.
18. GENERAL PROVISIONS
(a) Severability.  In the event any term or provision of this Agreement shall be
held illegal, unenforceable or inoperative as a matter of law, the remaining
terms and provisions of this Agreement shall not be affected thereby and shall
remain in full force and effect.
(b) Binding Effect, Entire Agreement, Modification.  This Agreement shall be
binding upon, and shall inure to the benefit of, the heirs, representatives,
successors and permitted assigns of the parties hereto. This Agreement embodies
the entire contract between the parties hereto with respect to the Property and
supersedes any and all prior agreements and understandings, written or oral,
formal or informal including, without limitation, any letter of intent relating
to a sale of the Property. No modifications or amendments to this Agreement, of
any kind whatsoever, shall be made or claimed by Seller or Buyer, and no notices
of any extension, change, modification or amendment made or claimed by Seller or
Buyer shall have any force or effect whatsoever unless the same shall be
endorsed in writing and fully signed by Seller and Buyer.
(c) Time of Essence. Time shall be of the essence of this Agreement.
(d) Captions. Captions and Article headings contained in this Agreement are for
convenience of reference only and in no way define, describe, extend or limit
the scope or intent of this Agreement nor the intent of any provision hereof.
(e) Remedies. Every power or remedy given by this Agreement to the parties or to
which the parties may otherwise be entitled may be exercised concurrently or
independently, from time to time, and as often as may be deemed expedient by the
parties and the parties may pursue inconsistent remedies.
(f) Assignment. This Agreement is not assignable by Buyer other than to an
entity controlling, controlled by, or under common control of, Buyer (“Permitted
Assignment”). Notwithstanding the foregoing, (i) a Permitted Assignment shall
not relieve Buyer of its obligations hereunder, (ii) Buyer and such assignee
shall remain jointly and severally liable for all obligations of the Buyer
hereunder; and (iii) Buyer will provide written notice to Seller of any
Permitted Assignment at least three (3) days prior to Closing.
(g) Waiver. No delay or omission in the exercise of any right or remedy accruing
to either party upon any breach by the other party under this Agreement shall
impair such right or remedy or be construed as a waiver of any such breach
theretofore or thereafter occurring. No waiver of any provision of this
Agreement shall be effective unless it is in writing and signed by the


24
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





party against whom it is asserted and any such written waiver shall only be
applicable to the specific instance to which it relates and shall not be deemed
to be a continuing or future waiver.
(h) Recordation of Agreement. Neither Seller nor Buyer shall record this
Agreement nor any memorandum, summary, or other evidence hereof in any public
records prior to the consummation of the Closing.
(i) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which shall
constitute one and the same agreement.
(j) Interpretation.  All terms and words used in this Agreement, regardless of
the number and gender in which used, shall be deemed to include any other gender
or number as the context or the use thereof may require. This Agreement shall be
interpreted without regard to any presumption or other rule requiring
interpretation against the party causing this Agreement or any part thereof to
be drafted. Unless this Agreement expressly or necessarily requires otherwise,
any time period measured in “days” means consecutive calendar days, except that
the expiration of any time period measured in days that expires on a Saturday,
Sunday or legal holiday automatically will be extended to the next day so that
it is not a Saturday, Sunday or legal holiday.
(k) Facsimile, Electronic Signature.  This Agreement may be executed in
handwriting and delivered by facsimile or electronic delivery. Any such delivery
shall be treated as an original signature for all purposes.
(l) Confidentiality. Except as provided in Section 5(g) or 18(u) of this
Agreement, Buyer and Seller shall not disclose the provisions of this Agreement
to any third party, and same shall be treated by Buyer and Seller as
confidential unless otherwise agreed to in writing by the other party. Moreover,
at all times prior to the Closing and forever hereafter should this transaction
not close, Buyer and Seller shall retain any and all information related to this
Agreement, the transactions contemplated under this Agreement and/or any related
transactions, including with respect to any and all contiguous parcels, and the
fact that discussions or negotiations have taken place with respect to the
Property or any of the terms, conditions or other facts with respect to such
discussions (the “Information”) in strict confidence and not disclose the
Information to any party without prior written consent of the other party,
except that Buyer or Seller may disclose the Information to its directors,
officers, employees, lenders, consultants and agents (collectively, hereinafter
referred to as “Necessary Representatives”), who need such information for the
purpose of proceeding with the transaction, provided that they agree to keep the
Information confidential and agree to be bound by this provision of the
Agreement. Buyer and Seller shall be responsible for any breach of this
provision of the Agreement by its Necessary Representatives. Buyer and Seller
agree that the other party shall be entitled to equitable relief, including an
injunction, in the event of any breach of this provision of the Agreement as
well as all other rights and remedies provided hereunder. Buyer acknowledges and
agrees that all of the Confidential Information and any other information
obtained by Buyer regarding the Property as a result of Buyer's inspection of
the Property shall be and remain confidential. Buyer further agrees and
acknowledges that if any such Confidential Information is disclosed to third
parties, to Seller’s employees or Seller’s tenants, Seller may suffer damages
and irreparable harm. Buyer and Seller expressly acknowledge, covenant and agree
(a) that they shall not make any press release or other public disclosure
concerning the transaction contemplated by this Agreement without first


25
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





disclosing the intended press release information to the other party, and Buyer
shall not disclose any of the contents or information contained in or obtained
as a result of any due diligence reports or any other studies made in connection
with Buyer's investigation of the Property, in any form whatsoever (including,
but not limited to, any verbal information received by Buyer during the course
of Buyer's inspection and investigation of the Property), to any party other
than Buyer's attorneys, accountants, employees, professional firms performing
inspections and report reviews, investors, brokers, agents, consultants,
contractors, affiliates and prospective lenders; (b) that in making any
disclosure of such information as permitted hereunder, Buyer shall advise such
third parties of the confidentiality of such information and the potential of
damage to Seller and the liability of Buyer and such third party as a result of
any disclosure of such information by such third party and be responsible for
such third party's compliance. This Section shall survive cancellation or
termination of this Agreement.
(m) Advice of Counsel. Each party acknowledges that it has been advised, or has
had the opportunity to be advised, by its own counsel with respect to the
transaction governed by this Agreement.
(n) OFAC Disclosure. Buyer and Seller and their respective members,
shareholders, officers and directors are in compliance with the requirements of
Executive Order No. 133224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”)
and other similar requirements contained in the rules and regulations of the
Office of Foreign Assets Control, Department of the Treasure (“OFAC”) and in any
enabling legislation or other Executive Orders or regulations in respect thereof
(the Order and such other rules, regulations, legislation, or orders are
collectively called the “Orders”). None of Buyer, Seller or, to Seller's
knowledge, any investor in or beneficial owner of Buyer or Seller, as
appropriate: (a) is listed on the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to the Order and/or on any other list
of terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any other applicable Orders (such lists
are collectively referred to as the “Lists”); (b) is a person or entity who has
been determined by competent authority to be subject to the prohibitions
contained in the Orders; or (c) is owned or controlled by, or acts for on or
behalf of, any person or entity on the Lists or any other person or entity who
has been determined by any competent authority to be subject to the prohibitions
contained in the Orders.
(o) Intentionally Omitted.
(p) No Third Party Beneficiaries. This Agreement is an agreement between Seller
and Buyer only and no third parties shall be entitled to assert any rights as
third party beneficiaries hereunder.


(q) Intentionally Omitted.
(r) Withdrawal of Offer. Until this Agreement is fully executed by Seller and
delivered to Buyer, Seller reserves the right to withdraw its offer to sell the
Property to Buyer pursuant to the terms of this Agreement.


26
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





(s) Applicable Law. This Agreement is being executed and delivered, and is
intended to be performed, in the State of North Carolina, and the laws of the
State of North Carolina govern the validity, construction, enforcement and
interpretation of this Agreement, without regard to, or effect of, any choice or
conflict of law principles or rules, unless otherwise specified herein. By
executing this Agreement, the parties consent to the exclusive venue and
jurisdiction of any federal or state court sitting in the County of Durham and
State of North Carolina in any action arising out of or in any way related to
this Agreement. The parties irrevocably and unconditionally submit to the
jurisdiction (both subject matter and personal) of any such court and
irrevocably and unconditionally waive: (i) any objection any party might now or
hereafter have to the venue in any such court; and (ii) any claim that any
action or proceeding brought in any such court has been brought in an
inconvenient forum.
(t) WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
SELLER AND BUYER WAIVE TRIAL BY JURY IN ANY ACTION ARISING OUT OF, OR IN ANYWAY
CONNECTED WITH, THIS AGREEMENT.
(u) SEC Disclosures. Buyer shall use commercially-reasonable efforts to promptly
provide Seller, upon Seller’s prior written request therefor, with such
information as Seller determines is necessary to complete any filings with the
SEC or other governmental agency which is made by Seller or its affiliates.
Seller and its affiliates shall have the right to include any and all
information concerning the Property and the transactions memorialized by this
Agreement deemed necessary by Seller, in its reasonable discretion, to be
incorporated into any regulatory filings made by Seller or its affiliates with
the SEC, including without limitation on Form 8-K or Form 10-K; provided,
however, that Seller shall use commercially reasonable efforts to provide a
draft of any such filing to Buyer in advance of such filing. Notwithstanding
anything to the contrary contained in this Agreement, Buyer understands, agrees
and acknowledges that Seller intends on disclosing and filing, on one or more
occasions, with the SEC or other governmental agency, a copy of this Agreement
(as well as the name of the Buyer and the Purchase Price). The terms and
provisions of this section shall survive the Closing.


[SIGNATURES APPEAR ON THE FOLLOWING PAGE]


27
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





[SIGNATURE PAGE TO AGREEMENT OF SALE AND PURCHASE]


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
respective dates indicated below.


 
SELLER:


GGT PATTERSON PLACE NC VENTURE, LLC,
a Delaware limited liability company


By: Bainbridge Patterson Place, LLC, a
       Florida limited liability company, its Manager


       By: Bainbridge Manager, LLC, a Florida
               limited liability company, its Manager


               By: /s/ Thomas Keady__________
                     Thomas Keady, Vice President


Date: June 15, 2016




 
 
 
BUYER:


 
PATTERSON MULTIFAMILY DURHAM, LP,
a Delaware limited partnership


By: Patterson Multifamily Durham GP LLC
a Delaware limited liability company, its general partner


By: H&R REIT (U.S.) Holdings Inc., a Delaware corporation, its sole member
 


By: /s/ Thomas Hofstedter
Name: Thomas Hofstedter
 
Title: President
 
 
 
Date: June 15, 2016
 
 
 
 
 
 





28
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------





JOINDER BY ESCROW AGENT


The undersigned Escrow Agent hereby joins in this Agreement and, by doing so,
Escrow Agent hereby acknowledges its duties and obligations under the terms and
provisions of this Agreement and hereby agrees to be bound by and to perform
such duties and obligations in accordance with such terms and provisions.




ESCROW AGENT:


STEWART TITLE GUARANTY COMPANY


        
By: /s/ Danielle Howell
Name: Danielle Howell
Title: Vice President










29
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------






EXHIBIT A


LEGAL DESCRIPTION




Intentionally Omitted




30
4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------






EXHIBIT B


RENT ROLL




Intentionally Omitted


    




4815-0899-8962.7
22484/0204



--------------------------------------------------------------------------------






EXHIBIT C


PERSONAL PROPERTY LISTING




Intentionally Omitted




4815-0899-8962.9
22484/0204



--------------------------------------------------------------------------------





EXHIBIT D


SERVICE CONTRACTS




Intentionally Omitted




2
4815-0899-8962.9
22484/0204



--------------------------------------------------------------------------------





EXHIBIT E


ASSIGNMENT AND ASSUMPTION OF LEASES




Intentionally Omitted




3
4815-0899-8962.9
22484/0204



--------------------------------------------------------------------------------





EXHIBIT F


BILL OF SALE AND GENERAL ASSIGNMENT




Intentionally Omitted




4
4815-0899-8962.9
22484/0204



--------------------------------------------------------------------------------





EXHIBIT G


ASSIGNMENT AND ASSUMPTION OF WARRANTIES




Intentionally Omitted




5
4815-0899-8962.9
22484/0204



--------------------------------------------------------------------------------





EXHIBIT H


ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS




Intentionally Omitted




6
4815-0899-8962.9
22484/0204



--------------------------------------------------------------------------------







EXHIBIT I


SPECIAL WARRANTY DEED




Intentionally Omitted


7
4815-0899-8962.9
22484/0204



--------------------------------------------------------------------------------





EXHIBIT J


LIST OF PERMITTED EXCEPTIONS




Intentionally Omitted


8
4815-0899-8962.9
22484/0204



--------------------------------------------------------------------------------





SCHEDULE 5(F)


PROPERTY INFORMATION




Intentionally Omitted


9
4815-0899-8962.9
22484/0204



--------------------------------------------------------------------------------





SCHEDULE 7(XIII)


OPERATING STATEMENT




Intentionally Omitted




10
4815-0899-8962.9
22484/0204



--------------------------------------------------------------------------------






SCHEDULE 7(XV)


ESTOPPEL CERTIFICATE




Intentionally Omitted


4815-0899-8962.9
22484/0204



--------------------------------------------------------------------------------





EXHIBIT A


PROPERTY




Intentionally Omitted



